___________

                            No. 95-3329
                            ___________

United States of America,       *
                                *
          Appellee,             *
                                *   Appeal from the United States
     v.                         *   District Court for the Western
                                *   District of Missouri.
Russell Terry Williams,         *
                                *          [PUBLISHED]
          Appellant.            *

                            ___________

                  Submitted:   January 9, 1996

                       Filed: January 24, 1996
                            ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Russell Terry Williams appeals his sentence. After tendering
a guilty plea, he was sentenced to twenty-seven months imprisonment
for conspiring to distribute heroin and cocaine. We affirm.


     Williams contends that the district court erred in determining
that two of his prior convictions were not related within the
meaning of U.S.S.G. §4A1.2. If the convictions had been found to
be related, Williams would have a criminal history category of V
instead of VI.


     At sentencing, the district court determined that the two
convictions, one for burglary of a liquor store and one for
stealing a horse several days after the burglary, were not related.
Nevertheless, after imposing the sentence, the district court
stated, "[n]ow, that sentence is within the guideline range of --
whether you figure the criminal history a 5 or a 6, it's still
within that range." Sentencing Transcript at 33.


     We find that Williams's sentence is not reviewable.        The
sentence imposed falls within the guideline range urged by
Williams.   It is clear from the sentencing transcript that the
sentencing judge would have imposed the same sentence regardless of
whether Williams's argument for the lower guideline range
prevailed. Thus, any error in calculating the guideline range is
deemed harmless because Williams faces the same sentence, win or
lose. United States v. Torres-Diaz, 60 F.3d 445, 449 (8th Cir.),
cert. denied, 116 S. Ct. 432 (1995).


     Accordingly, Williams's sentence is affirmed.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-